t c memo united_states tax_court thomas h and maureen hesse petitioners v commissioner of internal revenue respondent docket no filed date k layne morrill specially recognized for petitioners richard a rappazzo for respondent memorandum opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure this case is before the court on respondent's motion to dismiss for lack of jurisdiction filed pursuant to rule respondent contends that dismissal is warranted on the ground that the petition was not filed within the time prescribed by sec_6213 and sec_7502 in contrast petitioners contend principally that the notice_of_deficiency was rescinded and that dismissal is warranted for that reason alternatively petitioners contend that a subsequent internal_revenue_service irs letter constitutes a second notice_of_deficiency and that the petition was timely filed in respect of such letter background at the time that the petition was filed with the court petitioners resided in mesa arizona on date respondent mailed a notice_of_deficiency the notice_of_deficiency to petitioners in the notice respondent determined a deficiency in petitioners' federal_income_tax for the taxable_year in the amount of dollar_figure the deficiency was attributable principally to the disallowance of schedule c deductions in explanation of the disallowance the notice stated that the expenses in question represented startup expenses that must be capitalized in the petition for redetermination that petitioners ultimately filed petitioners placed only dollar_figure of the determined deficiency in dispute at the hearing on respondent's motion petitioners confirmed that they intended to contest only dollar_figure of the determined deficiency the notice_of_deficiency was issued by respondent's district_office in phoenix arizona the contact person specified in the notice was r fenton the last paragraph of the first page of the notice_of_deficiency stated as follows the time for filing a petition with the court or days as the case may be is set by law and cannot be extended or suspended thus contacting the service for more information or receiving other correspondence from the service will not change the period for filing a petition with the tax_court the court cannot consider your case if the petition is filed late petitioners received the notice_of_deficiency shortly after it was mailed to them petitioners read the notice and understood the significance of filing a petition within the day period of time however petitioners were surprised to receive the notice because petitioners had been cooperating with respondent's agents in the examination of their income_tax return in this regard petitioners had anticipated that the information that they had most recently furnished would be dispositive and would lead to an administrative resolution of their case on or about date petitioners telephoned lana hatley an irs compliance officer to whom in date the notice_of_deficiency was not addressed to petitioners outside of the united_states hence the 150-day period provided by sec_6213 does not apply in this case responsibility for the ongoing examination of petitioners' income_tax return had been reassigned ms hatley explained that because of the press of other business she had not had the opportunity to review the material that petitioners had previously furnished ms hatley suggested that petitioners write to ms fenton the contact person specified in the notice_of_deficiency and request further consideration of their case by ms hatley by letter dated date petitioners wrote to ms fenton and requested that their file be transferred to ms hatley for ms hatley's further consideration the penultimate paragraph of petitioners' letter stated as follows the basis for this transfer of file is my request and lana's agreement to a further interview we believe that she now has all the information she requires in order to perform her audit of and our meeting will conclude the open issues petitioners' request was granted and ms hatley undertook to consider further petitioners' case accordingly on date and at ms hatley's request petitioners faxed various documents to ms hatley for her consideration communication between petitioners and ms hatley continued through date on the basis of their telephone conversation with ms hatley on or before date as well as ms hatley's agreement to consider further their case petitioners believed that the notice_of_deficiency had been rescinded and that they did not need to file a petition in respect of the notice in order to protect their appeal rights petitioners' belief was also based on the fact that ms hatley appeared to be in a management position at the time of the above-described telephone conversation and that neither she nor any other of respondent's agents advised petitioners that the notice_of_deficiency was still in effect indeed if petitioners had been so advised they would have filed a petition with this court within the day period provided by sec_6213 by letter dated date respondent's director of the phoenix internal_revenue_district advised petitioners that in effect the deficiency determination previously made in the notice_of_deficiency remained unchanged the letter dated date also stated in part as follows we have considered the information you recently gave us about your federal tax_liability for the year shown above if you do not accept our findings you may within the period stated in the statutory notice petition the united_states tax_court for a redetermination of your tax_liability this correspondence and consideration of your case has not extended the period in which you may file a petition with the united_states tax_court if no petition is filed within the allotted time we will assess the tax and bill you at the bottom of the letter under the heading reason for disallowance the following sentence was hand-written to the extent verified the expenses are allowable as start-up costs and must be capitalized the irs letter dated date was mailed to petitioners in an envelope bearing a postmark date of date the irs letter dated date was mailed to petitioners approximately weeks after the 90th day after the notice_of_deficiency was sent to petitioners in other words when petitioners received the irs letter dated date and indeed on the date on which such letter was generated the 90-day period within which petitioners could have filed a petition in respect of the notice_of_deficiency had expired because petitioners believed that the notice_of_deficiency had been rescinded they regarded the irs letter dated date as a second notice_of_deficiency in view of the fact that further consideration of their income_tax return had not led to an administrative resolution of their case petitioners then filed a petition with this court such petition was mailed to the court on date and was filed by the court on date the latter two days ie the 90th day after the notice_of_deficiency was sent to petitioners was tues date date and date were both within days of the date on which the irs letter dated date was mailed to petitioners at no time did petitioners ever request form_8626 agreement to rescind notice_of_deficiency from respondent nor did petitioners ever execute such form and tender it to respondent at no time did any of respondent's agents ever proffer form_8626 to petitioners or execute such form on behalf of respondent discussion the court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely- filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail a notice_of_deficiency is sufficient if it is mailed to the taxpayer at the taxpayer's last_known_address sec_6212 pursuant to sec_6213 the taxpayer ha sec_90 days or days if the notice is addressed to a person outside of the united_states from the date that the notice_of_deficiency is mailed to file a petition with the court for a redetermination of the deficiency sec_6212 authorizes the commissioner with the consent of the taxpayer to rescind any notice_of_deficiency mailed to the taxpayer if a notice_of_deficiency is rescinded the taxpayer has no right to file a petition with the court based on such a notice moreover a notice that is rescinded is not treated as a notice_of_deficiency for purposes of sec_6212 which restricts the issuance of further notices of deficiency sec_6212 the parties do not dispute that the notice_of_deficiency was mailed to petitioners at petitioners' last_known_address nor do the parties dispute that the petition was mailed and filed more than days after the issuance of such notice respondent contends that this case should be dismissed for lack of jurisdiction because the petition was not filed within the time provided by sec_6213 and sec_7502 in contrast petitioners contend principally that the notice_of_deficiency was rescinded and that for such reason this case should be dismissed for lack of jurisdiction alternatively petitioners contend that the irs letter dated date constituted a second notice_of_deficiency and that their petition was timely filed when measured from the date of mailing of such letter we must first decide whether the notice_of_deficiency was rescinded because if such notice was rescinded we will dismiss on that ground rather than for lack of a timely-filed petition see eg 92_tc_729 affd without published opinion 935_f2d_1282 3d cir the rescission issue is indistinguishable from that in slattery v commissioner tcmemo_1995_274 what we said in that case regarding rescission applies equally in the present case thus we now turn to the question of whether the notice_of_deficiency was rescinded sec_6212 provides that the secretary may with the consent of the taxpayer rescind any notice_of_deficiency mailed to the taxpayer clearly the statute requires mutual consent by the secretary and the taxpayer to effect a rescission of a notice_of_deficiency we know of no authority deeming a notice_of_deficiency rescinded in absence of a formal rescission while the facts presented herein may suggest that respondent considered a rescission she did not consent to a rescission returning a case file from the 90-day section of respondent's office to the examination_division for purposes of a conference is not tantamount to a rescission even though the conference due to miscommunication was eventually scheduled for a date subsequent to the running of the 90-day period accordingly we conclude that the notice_of_deficiency involved herein was not rescinded pursuant to sec_6212 _________________ the internal_revenue_service has provided guidance to taxpayers wishing to consent to the rescission of a notice_of_deficiency see revproc_88_17 1988_1_cb_692 this revenue_procedure requires the taxpayer to request form_8626 agreement to rescind notice_of_deficiency which becomes effective when executed on behalf of the commissioner we recognize that petitioners in the present case believed that the notice_of_deficiency had been rescinded however under the operative statute the rescission of a notice_of_deficiency is not a function of the taxpayer's subjective belief rather the rescission of a notice_of_deficiency requires mutual consent by the commissioner and the taxpayer and such mutual consent must be objectively apparent in the present case there is no objective manifestation of mutual consent by respondent and petitioners to rescind the notice_of_deficiency indeed we find no evidence that respondent even contemplated the rescission of such notice further consideration of a taxpayer's case during the pendency of the 90-day period without more does not constitute a rescission slattery v commissioner supra accordingly although it is regrettable that petitioners came to believe that the warning set forth in the last paragraph of the first page of the notice_of_deficiency see supra page did not apply to them we hold that the notice_of_deficiency was not rescinded pursuant to sec_6212 we note that one of the reasons that the commissioner may with the taxpayer's consent rescind a notice_of_deficiency is if the taxpayer submits information establishing the actual tax due to be less than the amount shown in the notice revproc_88_17 sec_3 1988_1_cb_692 what we think that the revenue_procedure suggests is that the commissioner intends to consider first and then rescind if appropriate rather than to rescind first and then consider obviously there will be cases such as the present one where the commissioner considers the taxpayer's information but nevertheless concludes that such information does not warrant any revision to the determination made in the notice_of_deficiency it is also regrettable that respondent's letter dated date was issued after the expiration of the 90-day period provided by sec_6213 although we are sensitive to this unfortunate fact we must note that neither estoppel nor other equitable considerations afford any basis for us to assume jurisdiction over a case in the absence of a timely-filed petition sec_7442 elgart v commissioner tcmemo_1996_379 slattery v commissioner tcmemo_1995_274 lamont v commissioner tcmemo_1993_469 and cases cited therein continued we turn now to petitioners' alternative contention that the irs letter dated date constitutes a second notice_of_deficiency in this regard petitioners point out that their petition was timely filed if measured from the date of mailing of such letter a notice_of_deficiency must meet certain substantial requirements 787_f2d_939 4th cir affg 84_tc_1308 thus the notice must at a minimum disclose that the commissioner has determined a deficiency the amount the basis thereof and the applicable_taxable_year 787_f2d_1541 11th cir affg 84_tc_1308 see 814_f2d_1363 9th cir revg on another issue 81_tc_855 80_tc_34 affd in part and vacated in part on another issue 756_f2d_1430 9th cir see also sec_7522 in the present case we do not think that the irs letter dated date constituted a notice_of_deficiency such letter did not purport to determine any deficiency moreover such letter was clearly not intended by respondent to be a notice_of_deficiency rather the irs letter merely served continued to advise petitioners that respondent had considered the information that petitioners had furnished and had concluded that such information did not warrant any revision to the determination previously made indeed such letter also advised petitioners that this correspondence and consideration of your case has not extended the period in which you may file a petition with the united_states tax_court and that if petitioners wished to pursue the matter they could within the period stated in the statutory notice petition the united_states tax_court such advice is only consistent with a finding that the irs letter dated date did not constitute a second notice_of_deficiency and we so hold conclusion because petitioners did not file their petition with the court within the time prescribed by sec_6213 and sec_7502 we lack jurisdiction to redetermine petitioners' tax_liability for the year in issue accordingly we must grant respondent's motion to dismiss for lack of jurisdiction here we recall that the notice_of_deficiency disallowed petitioners' schedule c deductions because such deductions constituted startup expenses that were required to be capitalized the irs letter dated date reaffirmed that determination although petitioners cannot pursue their case in this court they are not without a judicial remedy specifically they may pay the tax file a claim_for_refund with the internal_revenue_service and if their claim is denied sue for a refund continued in order to give effect to the foregoing an order granting respondent's motion and dismissing this case for lack of jurisdiction will be entered continued in the appropriate federal district_court or the united_states court of federal claims 55_tc_138
